Exhibit 10.44
«Name»
Fidelity National Information Services, Inc. Non-Statutory Stock Option Award
«Date» Notice of Stock Option Grant
You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Fidelity National Information Services, Inc. (the
“Company”), par value $0.01 per share (“Share”), pursuant to the Amended and
Restated Metavante 2007 Equity Incentive Plan (the “Plan”):

     
Number of stock options awarded:
  «Shares»
 
   
Price per share at which options are exercisable:
  $«Price»
 
   
Date options were awarded (“Grant Date”):
  «Date»
 
   
Vesting Schedule:
  33-1/3% vests one year after Grant Date
 
   
 
  33-1/3% vests two years after Grant Date
 
   
 
  33-1/3% vests three years after Grant Date
 
   
Option term:
  7 years

See the Stock Option Award Agreement and Plan Prospectus for the specific
provisions related to this Option Award, including the time period for exercise
under various termination events and other important information concerning this
award.
This document is intended as a summary of your individual Option Award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Stock Option Agreement, Plan Document or
Plan Prospectus, the provisions of the formal documents will prevail.

 



--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc.
Amended and Restated Metavante 2007 Equity Incentive Plan
Stock Option Agreement
Section 1. Grant of Option.
     (a) Option. On the terms and conditions set forth in the attached Notice of
Stock Option Grant and this Stock Option Agreement (the “Agreement”), the
Company grants to the Optionee on the Grant Date the Option to purchase at the
Exercise Price the number of Shares set forth in the Notice of Stock Option
Grant.
     (b) Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein (it being
understood that for all purposes of this Agreement, references in the Plan to
the “Company” shall be deemed to refer to Fidelity National Information
Services, Inc. notwithstanding anything to the contrary in the Plan). To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Notice of Stock Option Grant or this Agreement and not otherwise defined therein
or herein shall have the meanings ascribed to them in the Plan.
Section 2. Method to Exercise.
You may exercise this Option, provided that it meets all vesting requirements,
by logging on to netbenefits.fidelity.com or by calling Fidelity at
1-800-544-9354, or if applicable, by logging on to or calling any successor
stock plan administrator. The website provides you with detailed instructions
regarding how to exercise stock options as well as other relevant information
pertaining to your Option grant. Keep in mind that you are subject to insider
trading liability if you are aware of material, nonpublic information when
making a purchase or sale of Company stock. In addition, if you are a Section 16
officer of the Company you are subject to blackout restrictions that prevent
exercise during certain time periods referred to as the “blackout period”. The
current “blackout period” is from the end of each calendar quarter through two
(2) days following the Company’s earnings release.
Subject to such limitations as the Committee may impose (including prohibition
of one more of the following payment methods), payment of the Exercise Price may
be made by (a) cash or its equivalent, (b) by tendering Shares or directing the
Company to withhold Shares from the Option having an aggregate Fair Market Value
at the time of exercise equal to the Exercise Price, (c) by broker-assisted
cashless exercise, (d) in any other manner then permitted by the Committee, or
(e) by a combination of any of the permitted methods of payment. The Company may
require the Optionee to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended, the
Exchange Act, applicable state or non-U.S. securities laws or any other law.

2



--------------------------------------------------------------------------------



 



Section 3. Term and Expiration.
     (a) Basic Term. Subject to earlier termination pursuant to the terms here,
the Option shall expire on the expiration date set forth in the Notice of Stock
Option Grant.
     (b) Termination of Employment or Service. If the Optionee’s employment or
service as a director of the Company or consultant to the Company, as the case
may be, is terminated, the Option shall expire on the earliest of the following
occasions:
          (i) The expiration date set forth in the Notice of Stock Option Grant;
          (ii) The date three months following the termination of the Optionee’s
employment or service for any reason other than Cause, Retirement, death, or
Disability;
          (iii) The date three years following the termination of the Optionee’s
employment or service for Retirement;
          (iv) The date one year following the termination of the Optionee’s
employment or service due to death or Disability; or
          (v) The date of termination of the Optionee’s employment or service
for Cause.
The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but only to the extent that the Option
was vested and exercisable upon termination of the Optionee’s employment or
service. When the Optionee’s employment or service terminates, this Option shall
expire immediately with respect to the number of Shares for which the Option is
not yet vested. If the Optionee dies after termination of employment or service,
but before the expiration of the Option, all or part of this Option may be
exercised (prior to expiration) by the personal representative of the Optionee
or by any person who has acquired this Option directly from the Optionee by
will, bequest or inheritance, but only to the extent that the Option was vested
and exercisable upon termination of the Optionee’s employment or service. Upon
the occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges, any and all outstanding
Options granted hereunder shall become immediately exercisable; provided,
however, that the Committee may instead provide that such Options shall be
automatically cashed out upon a Change in Control.
     (c) Definition of “Cause.” The term “Cause” shall have the meaning ascribed
to such term in the Optionee’s employment agreement with the Company or any
Subsidiary. If the Optionee’s employment agreement does not define the term
“Cause,” or if the Optionee has not entered into an employment agreement with
the Company or any Subsidiary, the term “Cause” shall mean (i) the willful
engaging by the Optionee in misconduct that is demonstrably injurious to the
Company or any Parent or Subsidiary (monetarily or otherwise), (ii) the
Optionee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (iii) the Optionee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Optionee is subject.

3



--------------------------------------------------------------------------------



 



     (d) Definition of “Disability.” The term “Disability” shall have the
meaning ascribed to such term in the Optionee’s employment agreement with the
Company or any Subsidiary. If the Optionee’s employment agreement does not
define the term “Disability,” or if the Optionee has not entered into an
employment agreement with the Company or any Subsidiary, the term “Disability”
shall mean the Optionee’s entitlement to long-term disability benefits pursuant
to the long-term disability plan maintained by the Company or in which the
Company’s employees participate.
     (e) Definition of “Retirement.” The term “Retirement” shall have the
meaning ascribed to such term in the Optionee’s employment agreement with the
Company or any Subsidiary. If the Optionee’s employment agreement does not
define the term “Retirement,” or if the Optionee has not entered into an
employment agreement with the Company or any Subsidiary, the term “Retirement”
shall mean the Optionee’s termination of employment without Cause on or after
age 55 if the sum of the Optionee’s age at termination of employment and Years
of Service with the Company total 65 or more.
     (f) Definition of “Years of Service.” The term “Years of Service” means
years of consecutive and continuous service with the Company or a predecessor
entity.
Section 4. Transferability of Option.
     The Option shall not be transferable by the Optionee other than by will or
the laws of descent and distribution, and the Option shall be exercisable during
the Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee’s guardian or legal representative.
Section 5. Miscellaneous Provisions.
     (a) Acknowledgements. The Optionee hereby acknowledges that he or she has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their respective terms and conditions. The Optionee acknowledges that
there may be tax consequences upon the exercise or transfer of the Option and
that the Optionee should consult an independent tax advisor prior to any
exercise of the Option.
     (b) Tax Withholding. Pursuant to Section 11 of the Plan, the Committee
shall have the power and the right to deduct or withhold, or require the
Optionee to remit to the Company, an amount sufficient to satisfy any federal,
state and local taxes (including the Optionee’s FICA taxes) required by law to
be withheld with respect to this Option. The Committee may condition the
delivery of Shares upon the Optionee’s satisfaction of such withholding
obligations. The Optionee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal, state and
local tax purposes, as applicable, including the Optionee’s FICA taxes) that
could be imposed on the transaction. Such election shall be irrevocable, made in
writing and signed by the Optionee and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

4



--------------------------------------------------------------------------------



 



     (c) Notice Concerning Disqualifying Dispositions. If the Option is an
Incentive Stock Option, the Optionee shall notify the Committee of any
disposition of Shares issued pursuant to the exercise of the Option if the
disposition constitutes a “disqualifying disposition” within the meaning of
Sections 421 and 422 of the Code (or any successor provision of the Code then in
effect relating to disqualifying dispositions). Such notice shall be provided by
the Optionee to the Committee in writing within 10 days of any such
disqualifying disposition.
     (d) Rights as a Stockholder. Neither the Optionee nor the Optionee’s
transferee or representative shall have any rights as a stockholder with respect
to any Shares subject to this Option until the Option has been exercised and
Share certificates have been issued to the Optionee, transferee or
representative, as the case may be.
     (e) Ratification of Actions. By accepting this Agreement, the Optionee and
each person claiming under or through the Optionee shall be conclusively deemed
to have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.
     (f) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.
     (g) Choice of Law. This Agreement and the Notice of Stock Option Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Stock Option
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.
     (h) Arbitration. Any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice of Stock Option Grant shall be settled by
binding arbitration before a single arbitrator in Jacksonville, Florida and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Stock Option Grant, provided that all substantive questions of law
shall be determined in accordance with the state and Federal laws applicable in
Florida, without regard to internal principles relating to conflict of laws.
     (i) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 15 of the Plan may be made
without such written agreement.
     (j) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

5



--------------------------------------------------------------------------------



 



     (k) References to Plan. All references to the Plan (or to a Section of the
Plan) shall be deemed references to the Plan (or the Section) as may be amended
from time to time.
     (l) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

6